UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2058


TORINA A. COLLIS,

                  Plaintiff - Appellant,

             v.

BANK OF AMERICA, NATIONAL ASSOCIATION,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:06-cv-01346-PJM)


Submitted:    January 19, 2010              Decided:   January 26, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Torina A. Collis, Appellant Pro Se.           Elena D.         Marcuss,
MCGUIREWOODS, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Torina A. Collis filed a civil action alleging she was

terminated in violation of the whistleblower provisions of the

Sarbanes-Oxley      Act,   18   U.S.C.A.   § 1514A   (West   Supp.     2009).

Collis   appeals     the   district   court’s    order   granting      summary

judgment, for reasons stated from the bench, in favor of the

Defendant.     Accordingly, we affirm.          See Livingston v. Wyeth,

Inc., 520 F.3d 344, 351 (4th Cir. 2008) (discussing elements

needed to establish a retaliation claim under the Act).                    We

dispense     with   oral   argument    because    the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2